Jewett, J.
(after stating the facts.) — The measure of damages decided by the judge to be correct, was the same upon which the parties had agreed in their contract, and is plainly the true measure. If the plaintiff had been in debt for the purchase-money, to the full value of the goods, it might, upon the principle contended for here by the defendant, as well be contended that he was not entitled to recover anything. There is no error in the judgment, and it should be affirmed.
Judgment affirmed.-